

Exhibit 10.1 Employment Agreement of Steve Marcum dated April 15, 2010


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT ("Agreement") made and effective as of the 15th day of
April, 2010, by and between CITIZENS FIRST CORPORATION, a Kentucky corporation
("Employer"), and STEVE MARCUM, an individual ("Marcum").
WHEREAS, the parties desire to enter into this Employment Agreement which shall
supersede any prior Employment Agreement in its entirety.
NOW, THEREFORE, for and in consideration of the mutual terms, conditions and
benefits to be obtained by the parties to this Employment Agreement, the receipt
and sufficiency of which the parties hereby acknowledge, Employer and Marcum
agree as follows:
1.           Employment.


Employer hereby employs Marcum, and Marcum hereby accepts employment with
Employer, as Executive Vice President and Chief Financial Officer of Employer
and of the Bank. Such positions are hereinafter collectively referred to as the
"Position."
2.           Term of Employment.
This Employment Agreement shall commence on and be effective as of the 15th day
of April, 2010 (the "Commencement Date"), and continue through the 15th day of
April, 2013, subject to renewal and to termination in accordance with the terms
of this Employment Agreement.  This Employment Agreement shall automatically
renew at the end of the initial term and each subsequent term thereafter for a
one year period, unless either Employer or Marcum shall elect to terminate this
Employment Agreement by written notice to the other party hereto at least sixty
(60) days prior to the end of the respective term. Marcum's initial term of
employment and any subsequent renewal thereof shall hereinafter be referred to
as the "Term."  If this Employment Agreement is not renewed as specified herein,
all of Marcum's rights to compensation and fringe benefits shall terminate at
the end of the Term.


1

--------------------------------------------------------------------------------




     3.           Responsibilities in Position.


During his employment, except for illness and reasonable vacation periods as
hereinafter provided and reasonable involvement in civic affairs and in
organizations which benefit, promote or complement the interests of Employer and
the Bank, and except as otherwise provided in this Employment Agreement, or as
approved by the Board of Directors of Employer, Marcum shall devote
substantially all of his time, attention, skill and efforts to the faithful
performance of his duties hereunder and in the Position, and shall use his best
efforts, skill and experience to promote the business, interests and welfare of
Employer and the Bank. Marcum shall not, without the consent
of the Board of Directors of Employer, be engaged in any other business
activity, whether or not such activity is pursued for gain, profit or pecuniary
advantage.
4.           Specific Description of Authority.
Marcum shall have, exercise and carry out the authorities, powers, duties and
responsibilities conferred upon persons occupying his position set forth herein
consistent with the Bylaws and other directives and any amendments thereto as
they may occur from time to time.  Marcum shall observe such directions and
restrictions as the Board of Directors of Employer and any Supervisor,
consistent with the Board of Directors and restrictions, may have conferred or
imposed upon him. In the absence of specific directions, Marcum shall have the
following duties, responsibilities and authorities with respect to Employer and
the Bank:

 
2 

--------------------------------------------------------------------------------

 



A.           He shall discharge all duties customarily discharged by the
Executive Vice President and Chief Financial Officer and shall have powers and
authorities customarily conferred upon an individual holding such position
and/or office, subject to the policies and directions from time to time adopted
or given by its Board of Directors and/or his superiors consistent with the
policies and directions associated with the Board of Directors and the Employer.
5.           Compensation.
Marcum's salary shall be $152,500.00 annually and shall be paid in equal
installments. The Compensation Committee of the Employer's Board of Directors
and Marcum may mutually agree to further adjust the salary of Marcum during the
Term of this Employment Agreement. Any such additional adjustment of salary made
during the Term of this Employment Agreement shall be in the form of a duly
adopted resolution of the Compensation Committee of the Board of Directors.  Any
purported Employment Agreement for additional compensation or for an adjustment
in compensation which is not so evidenced by a written resolution of Employer's
Compensation Committee shall not be enforceable, and shall be of no force or
effect whatsoever.
6.           Reimbursement.


Employer will reimburse Marcum for all reasonable and necessary expenses
incurred by him in carrying out his duties under this Employment Agreement;
provided that such expenses shall be incurred by him only pursuant to the
policies and procedures of Employer, from time to time in effect, and that all
such expenses must be reasonable and necessary expenses incurred by him solely
for the purpose of carrying out his duties under this Employment Agreement.
Marcum shall present to Employer on a monthly basis an itemized account of such
expenses in such form as may be required by Employer. Any such itemized account
shall be subject to approval by Employer.
7.           Vacation and Sick Leave.
Marcum shall be entitled to four (4) weeks of vacation annually. Marcum shall be
responsible for arranging to have other officers of Employer discharge his
duties and responsibilities during any vacation period. Vacation shall be taken
only at those times during which such vacation
 
3

--------------------------------------------------------------------------------


will be calculated to cause a minimum of disruption in the business of Employer.
At least five (5) days of vacation must be taken consecutively each year. Unused
vacation time shall not accrue from year to year.
Marcum shall additionally be entitled to seven (7) days of paid sick leave
annually except that if Marcum becomes entitled to receive benefits under any
disability policy provided by the Employer, all rights to sick leave
compensation shall end at that time. Sick leave shall only be taken if Marcum is
incapacitated by illness or injury from performing his duties in the Position
and shall not be utilized as additional vacation time. Sick leave may be carried
over from year to year, but Marcum agrees that he will not be compensated for
any unused sick leave upon termination of this Employment Agreement.
    8.   Employee Benefits.
Marcum shall be entitled to participate in all employee benefit programs as are
conferred by Employer, from time to time, upon its other executive officers,
including the following:
A.           The right to participate in any health insurance program
established by Employer;
B.           The right to participate in any profit sharing plan, pension plan,
or other incentive program, retirement benefit plan or similar program
established by Employer; provided, that Marcum must be a "qualified
participant," as defined in the legal documentation establishing such plans;
C.           The right to participate in any life insurance plan, short-term
disability plan, or long-term disability plan established by Employer;
9.           Annual Evaluation.


At least annually, Marcum shall receive an evaluation measured by the Chief
Executive Officer and/or as directed by the Board of Directors, its adopted
policies, and measured against specific goals and objectives as established by
the Employer and Chief Executive Officer consistent with the employer’s
directives.
10.           Termination.


Marcum may terminate his employment in the Position, and this Employment
 
4

--------------------------------------------------------------------------------


 Agreement, at any time during the Term, provided that he shall give to the
Employer's Board of Directors at least sixty (60) days prior written notice of
such termination; provided that Employer may, in its discretion, elect to
accelerate the effective date of any resignation, and the effective date of the
termination of this Employment Agreement, upon receipt of any such notice of
termination. If Marcum voluntarily terminates his employment in the Position and
this Employment Agreement at any time during the Term, then all rights to
compensation and fringe benefits shall terminate as of the effective date of
such termination; provided, however, that Marcum shall be entitled to receive
payment for any accrued vacation.
The Employer's Board of Directors may terminate Marcum's employment in writing
for cause during the Term. If Marcum's employment is terminated for cause,
Marcum shall not be entitled to any further compensation of any kind or nature
whatsoever following written notice of such termination.
For purposes of this Paragraph, termination "for cause" means that the Employer
has determined in good faith that Marcum has engaged in the following conduct:
A.           Marcum has appropriated to his personal use funds, rights or
property of Employer or of any of the customers of Employer;
B.           Marcum has misrepresented or engaged in any other act of
substantial dishonesty in the performance of his duties or responsibilities;
C.           Marcum has, in any substantial respects, failed to discharge his
duties and responsibilities in the Position, and fails or refuses to correct
such failings within thirty (30) days.  If receipt of written notice to him from
the Employer of the failings, which such notice shall specifically describe
Marcum's failings and the steps required to remedy same;
D.           Marcum is engaging in competition with Employer in any manner or in
activities harmful to the business of Employer;
E.           Marcum is using alcohol, drugs or similar substances in an illegal
manner.
F.           Marcum has become “disabled,” as hereinafter defined in this
Employment
 
5

--------------------------------------------------------------------------------


 Agreement;
G.           Marcum is convicted of a felony, or of a substantial misdemeanor
involving moral turpitude;
H.           For any reason, Employer or the Bank is unable to procure upon
Marcum a substantial fidelity bond, or a bonding company refuses to issue a bond
to Employer or the Bank if Marcum is employed in the Position;
I.           Marcum is guilty of gross professional misconduct, or of a gross
breach of this Employment Agreement of such a serious nature as would reasonably
render his service entirely unacceptable, or
J.           The issuance by any state or federal regulatory agency of a request
or demand for removal of Marcum from employment with the Employer or the Bank or
from any office which Marcum then holds with Employer or the Bank.  The
termination of this Employment Agreement for any reason shall operate as
Marcum's automatic resignation from all positions associated with the Employer
and the Bank and any affiliate of the Employer or the Bank.
11.           Disability.


Marcum shall be deemed to be "disabled" or shall be deemed to be suffering from
a "disability" under the provisions of this Employment Agreement if a competent
physician, acceptable to Marcum and Employer, states in writing that it is such
physician's opinion that Marcum will be permanently (or for a continuous period
of four (4) calendar months) unable to perform a substantial number of the usual
and customary duties of Marcum's employment. In the event Marcum and Employer
are unable to agree upon such a suitable physician for the purposes of making
such a determination, then Marcum and Employer shall each select a physician,
and such two physicians as selected by Employer and Marcum shall select a third
physician who shall make the determination, and the determination made by such
third physician shall be binding upon Marcum and Employer. It is further agreed
that if a guardian is appointed for Marcum's person or a conservator or curator
is
 
6

--------------------------------------------------------------------------------


appointed for Marcum's estate, or he is adjudicated "incompetent" or is
suffering or operating under a mental "disability" by a court of appropriate
jurisdiction, then Marcum shall be deemed to be "disabled" for all purposes
under this Employment Agreement.  In the event Marcum becomes "disabled," then
his employment and all rights to compensation and fringe benefits shall
terminate effective as of the date of such disability determination.
12.           Death of Marcum.


Marcum's death shall terminate the Term and Marcum's employment and shall
terminate all of Marcum's rights to all salary, compensation and fringe benefits
effective as of the date of such death.
13.           Duties Upon Termination.


Upon the termination of Marcum's employment hereunder for any reason whatsoever
(including but not limited to the failure of the parties to renew this
Employment Agreement pursuant to Section 2 hereof), Marcum shall promptly return
to Employer any property of Employer or its subsidiaries then in Marcum's
possession or control, including without limitation, any technical data,
performance information and reports, sales or marketing plans, documents or
other records, computer programs, discs and any other physical representations
of any other information relating to Employer or its subsidiaries. Marcum hereby
acknowledges that any and all of such documents, items, and information are and
shall remain at all times the exclusive property of Employer.
14.           Faithfulness.


Marcum shall diligently employ himself in the Position and in the business of
Employer and shall be faithful to Employer in all transactions relating to it
and its business and shall give, whenever required, a true account to the
Employer's Board of Directors of all business transactions arising out of or
connected with Employer and its business. Marcum shall keep Employer's Board of
Directors fully informed of all work for and transactions on behalf of Employer.
He shall not, except in accordance with regular policies of the Board of
Directors from time to time in effect, borrow money in the name of Employer, use
collateral owned by Employer as security for
 
7

--------------------------------------------------------------------------------


loans or lease or dispose of or in any way deal with any of the property, assets
or interests of Employer other than in connection with the proper conduct of the
business of Employer.
15.           Nonassignability.


Neither this Employment Agreement, nor any rights or interests hereunder, shall
be assignable by Employer, or by Marcum, his beneficiaries or legal
representatives, without the prior written consent of the other party. All
services to be performed hereunder by Marcum must be personally performed by
him.
16.           Consolidation.


Merger or Sale of Assets. Nothing in this Employment Agreement shall preclude
Employer from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another bank or corporation. Upon such a
consolidation, merger or transfer of assets, the successor to Employer or to all
or substantially all of Employer's business and/or assets shall be obligated to
assume the obligations of Employer under this Employment Agreement and the term
"Employer," as used herein, shall mean such other bank or corporation, as the
case may be, and this Employment Agreement shall continue in full force and
effect.
17.           Binding Effect.


This Employment Agreement shall be binding upon, and shall inure to the benefit
of Employer and its successors and assigns, and Marcum and his heirs, executors,
administrators and personal representatives.
18.           Amendment of Employment Agreement.


This Employment Agreement may not be amended or modified
except by an instrument in writing signed by the parties hereto.


19.           Waiver.


No term or condition of this Employment Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Employment Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such
 
8

--------------------------------------------------------------------------------


written waiver shall be deemed to be a continuing waiver unless specifically
stated therein, and each such waiver shall operate
only as to the specific term or condition waived, and shall not constitute a
waiver of such term or condition in the future or as to any act other than that
specifically waived.
20.           Severability.
If for any reason any provision of this Employment Agreement is held invalid,
such invalidity shall not affect any other provision of this Employment
Agreement not held invalid, and each such other provision shall, to the full
extent consistent with law, continue in full force and effect. If any provisions
of this Employment Agreement shall be invalid in part, such partial invalidity
shall in no way affect the rest of such provision not held invalid, and the rest
of such provision, together with all other provisions of this Employment
Agreement, shall, to the extent consistent with law, continue in full force and
effect.
21.           Trade Secrets.
Marcum shall not, at any time or in any manner, either directly or indirectly,
divulge, disclose or communicate to any person, firm or corporation, in any
manner whatsoever, any information concerning any matters affecting or relating
to Employer or the Bank, including, without limiting the generality of the
foregoing, any information concerning any of its customers, its manner of
operation, its plans, process or other data, without regard to whether all or
any part of the foregoing matters will be deemed confidential, material or
important, as the parties hereto stipulate that as between them, the same are
important, material and confidential and gravely affect the effective and
successful conduct of the business and goodwill of Employer and the Bank, and
that any breach of the terms of this Paragraph shall be a substantial and
material breach of this Employment Agreement. All terms of this Paragraph shall
remain in full force and effect after the termination of Marcum's employment and
of this Employment Agreement.
Marcum acknowledges that it is necessary and proper that Employer preserve and
protect its proprietary rights and unique, confidential and special information
and goodwill, and the
 
9

--------------------------------------------------------------------------------


 confidential nature of its business and of the affairs of its and the Bank's
customers, and that it is therefore appropriate that Employer prevent Marcum
from engaging in any breach of the provisions of this Paragraph. Marcum,
therefore, agrees that a violation by Marcum of the terms of this Paragraph
would result in irreparable and continuing injury to Employer, for which there
might well be no adequate remedy at law. Therefore, in the event Marcum shall
fail to comply with the provisions of this Paragraph, Employer shall be entitled
to such injunctive and other relief as may be necessary or appropriate to cause
Marcum to comply with the provisions of this Paragraph, and to recover, in
addition to such relief, its reasonable costs and attorney's fees incurred in
obtaining same. Such right to injunctive relief shall be in addition to, and not
in lieu of, such rights to damages or other remedies as Employer shall be
entitled to receive.
22.           Covenant Not to Compete.
Should this Employment Agreement be terminated for any reason by Marcum during
the Term, Marcum covenants and agrees that he will not, for a period of six (6)
months following the date of termination of the Employment Agreement:
A.           directly or indirectly engage or participate in the operation of a
banking institution or enter the employ of, or render any personal services to,
or receive remuneration in the form of salary, commissions or otherwise, from
any business operating a banking institution within the geographical limits of
Barren, Hart, Simpson, and Warren Counties in Kentucky and all other counties
adjoining Warren County, Kentucky;
B.           offer employment to, hire, solicit, divert or appropriate to
himself or any other person, any business or services of any person who was an
employee or an agent of Employer or the Bank at any time during the last twelve
(12) months of Marcum's employment hereunder; or
C.           contact or communicate by any means either for himself or on behalf
of any other person, any existing or prospective customer of Employer or the
Bank on the date of Marcum's termination for the purpose of soliciting, offering
or doing any type of business or services similar in nature to the business of
Employer or the Bank.  Marcum acknowledges that his breach of any
 
10

--------------------------------------------------------------------------------


 covenant contained in this Section 22 will result in irreparable injury to
Employer and its subsidiaries and that the remedy at law of such parties for
such a breach will be inadequate. Accordingly, Marcum agrees and consents that
Employer and its subsidiaries shall be entitled to seek both preliminary and
permanent injunctions to prevent and/or halt a breach or threatened breach by
Marcum of any covenant contained in this Section 22.  If any provision of this
Section 22 is invalid in part or in whole, it shall be deemed to have been
amended, whether as to time, area covered or otherwise, as and to the extent
required for its validity under applicable law and, as so amended, shall be
enforceable.
23.           Withholding.
Employer shall have the right to withhold from the compensation payable to
Marcum hereunder any amounts required by law to be withheld.
24.           Entire Employment Agreement.
This Employment Agreement contains the entire Employment Agreement between the
parties with respect to Marcum's employment by Employer and the Bank.  Each of
the parties acknowledges that the other party has made no agreements or
representations with respect to the subject matter of this Employment Agreement
other than those hereinabove specifically set forth in this Employment
Agreement.
    25.           Governing Law.
This Employment Agreement is executed and delivered in, and shall be governed
by, enforced and interpreted in accordance with the laws of, the Commonwealth of
Kentucky.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.
/s/Steve Marcum
________________________________
STEVE MARCUM




CITIZENS FIRST CORPORATION


11

--------------------------------------------------------------------------------




BY:/s/ Todd Kanipe
TITLE: President and Chief Executive Officer

                                         

                                                               



                                  12
